Case: 19-30714      Document: 00515374103         Page: 1    Date Filed: 04/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-30714                            April 7, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
LUCIANA F. LAWSON,

              Plaintiff - Appellant

v.

AT&T MOBILITY SERVICES, L.L.C., incorrectly identified as AT&T
Mobility, L.L.C., on behalf of AT&T,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:16-CV-1719


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:*
       Luciana Lawson, an African American woman, was terminated by AT&T
Mobility Services LLC (AT&T) after allegedly stealing cash from the store
where she worked. Lawson subsequently filed suit under Title VII, asserting
that AT&T’s rationale for terminating her was pretextual because similarly




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30714        Document: 00515374103        Page: 2   Date Filed: 04/07/2020



                                      No. 19-30714
situated employees were not terminated following other alleged thefts. Finding
no reversible error, we affirm the judgment below.
                                             I.
      Lawson handled cash transactions at the AT&T store in New Iberia,
Louisiana. On September 22, 2015, AT&T discovered a cash shortage and
investigated. Surveillance video showed Lawson opening the cash drawer,
removing a SIM card from the drawer, and not placing cash in the drawer,
despite processing a cash transaction. 1 According to AT&T, Lawson offered no
explanation for why she did not place cash in the drawer, but she denied the
allegation of theft. In light of the surveillance video and Lawson’s response,
AT&T terminated Lawson.
      AT&T moved for summary judgment in the district court, which was
granted. The court determined that AT&T’s rationale for Lawson’s termination
was not pretextual and that the comparators she identified were not similarly
situated. This appeal followed.
                                            II.
      “We review a district court’s grant or denial of summary judgment de
novo, applying the same standard as the district court.” Thomas v. Johnson,
788 F.3d 177, 179 (5th Cir. 2015) (quoting Robinson v. Orient Marine Co., 505
F.3d 364, 365 (5th Cir. 2007)). “Summary judgment is appropriate if ‘the
pleadings, depositions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, show that there is no genuine issue as to
any material fact and that the moving party is entitled to a judgment as a
matter of law.’” Robinson, 505 F.3d at 366.




      1   Lawson notes that the video did not show her handling money.
                                             2
    Case: 19-30714    Document: 00515374103     Page: 3   Date Filed: 04/07/2020



                                 No. 19-30714
                                       A.
      Title VII is designed “to assure equality of employment opportunities and
to eliminate those discriminatory practices and devices which have fostered
racially stratified job environments to the disadvantage of minority citizens.”
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 800 (1973). A plaintiff who
lacks direct evidence of employment discrimination must “provid[e]
circumstantial evidence sufficient to raise an inference of discrimination,” in
which case we “apply the McDonnell Douglas burden-shifting framework.”
Thomas, 788 F.3d at 179.
      “Under this framework, the plaintiff must make a prima facie showing
of discrimination.” Id. If the plaintiff does so, the “employer must articulate a
legitimate, non-discriminatory reason for the adverse employment action.” Id.
(internal quotation marks omitted). This “burden is only one of production, not
persuasion, and involves no credibility assessment.” McCoy v. City of
Shreveport, 492 F.3d 551, 557 (5th Cir. 2007). If the employer meets this
burden, the plaintiff must then “show the articulated reason is pretextual.”
Thomas, 788 F.3d at 179. “A plaintiff may establish pretext either through
evidence of disparate treatment or by showing that the employer’s proffered
explanation is false or unworthy of credence.” Laxton v. Gap Inc., 333 F.3d 572,
578 (5th Cir. 2003) (internal quotation marks and citation omitted). In
addition, the employee “must rebut each discrete reason proffered by the
employer.” Burton v. Freescale Semiconductor, Inc., 798 F.3d 222, 233 (5th Cir.
2015).
                                       B.
      Even if Lawson could establish a prima facie case of Title VII
discrimination, she fails to establish that AT&T’s rationale for her termination
(i.e., theft) was a pretext for racial discrimination. Theft is a legitimate
rationale for termination, see, e.g., Jones v. Overnite Transp. Co., 212 F. App’x
                                       3
    Case: 19-30714    Document: 00515374103    Page: 4   Date Filed: 04/07/2020



                                No. 19-30714
268, 274 (5th Cir. 2006), and AT&T offered nondiscriminatory reasons for
concluding that Lawson committed the theft in question. The company
investigated, located a store receipt that indicated that cash was missing,
reviewed video evidence tying Lawson to the event in question, and gave
Lawson an opportunity to explain the event in question. Accordingly, AT&T’s
proffered explanation is not false or unworthy of credence, even if AT&T might
be mistaken. See Amezquita v. Beneficial Tex., Inc., 264 F. App’x 379, 386 (5th
Cir. 2008) (“[E]ven an employer’s incorrect belief in the underlying facts—or
an improper decision based on those facts—can constitute a legitimate, non-
discriminatory reason for termination.” (citing Bryant v. Compass Grp. USA
Inc., 413 F.3d 471, 478 (5th Cir. 2005))); see also Bryant, 413 F.3d at 478
(“Management does not have to make proper decisions, only non-
discriminatory ones.”).
      Moreover, Lawson offers no disparate-treatment evidence showing that
her termination was motivated by a discriminatory intent. See Bryant, 413
F.3d at 478 (“[E]vidence that the employer’s investigation merely came to an
incorrect conclusion does not establish a racial motivation behind an adverse
employment decision.”); see also Mayberry v. Vought Aircraft Co., 55 F.3d 1086,
1091 (5th Cir. 1995) (same). Although Lawson notes that two Caucasian
employees accused of theft were not terminated, those occurrences are readily
distinguishable. Here, Lawson was the only employee involved in the
transaction, and records tied her to the transaction. By contrast, the other
occurrences featured no evidence (and certainly no video evidence) tying any
particular employee to the reported theft; instead, either of two individuals
could have been responsible. Accordingly, Lawson has failed to demonstrate
that AT&T’s rationale for her termination was a pretext for discrimination.




                                      4
    Case: 19-30714   Document: 00515374103   Page: 5   Date Filed: 04/07/2020



                              No. 19-30714
                                   III.
     For the foregoing reasons, we AFFIRM the district court’s dismissal of
Lawson’s Title VII claims.




                                    5